UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6583



MONROE ROOSEVELT PARKER, JR.,

                                           Petitioner - Appellant,

          versus

UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-92-38-MU-3)


Submitted:   November 21, 1995              Decided:   May 13, 1996


Before WILKINSON, Chief Judge, and MURNAGHAN and HAMILTON, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Monroe Roosevelt Parker, Jr., Appellant Pro Se. Clifford Carson
Marshall, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, Rev. Monroe R. Parker, Jr., appeals the district

court's denial of Parker's motion to reinstate a 28 U.S.C. § 2241

(1988) petition for habeas corpus. The petition was dismissed

without prejudice in 1993 after the district court, having had no
contact with Parker for one year, failed in numerous attempts to

locate him. Eleven months later, Parker moved the district court to

reinstate the petition. Parker alleged that his mail had been in-

terrupted at two institutions in which he had been confined during

that time. The motion to reinstate was referred to a magistrate
judge, who recommended that the motion be denied. The district

court, after considering Parker's objections to the magistrate

judge's recommendation, denied the motion and dismissed an inde-

pendent Bivens* complaint which Parker had submitted.
     We consider Parker's motion to be a motion for relief from

judgment under Fed. R. Civ. P. 60(b). In re Burnley, 988 F.2d 1, 2-

3 (4th Cir. 1992). We review district court rulings on such motions

for abuse of discretion. Id. at 3. We do not review the merits of
the underlying order, only denial of the motion with respect to the

grounds set forth in Rule 60(b). Id. Having reviewed the record, we

conclude that the district court did not abuse its discretion in

denying the motion to reinstate. In addition, we affirm the court's




       *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2
dismissal of the Bivens complaint, as venue does not lie in the
Western District of North Carolina. 28 U.S.C. § 1406(a) (1988).

     We affirm the order of the district court. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  3